15 A.3d 16 (2011)
205 N.J. 263
In the Matter of Laurence A. HECKER, an Attorney at Law (Attorney No. XXXXXXXXX).
D-140 September Term 2009, 066631
Supreme Court of New Jersey.
March 10, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-372, concluding that LAURENCE A. HECKER of TOMS RIVER, who was admitted to the bar of this State in 1965, should be suspended from the practice of law for a period of one year for violating RPC 5.5(a)(2) (assisting nonlawyers in the unauthorized practice of law), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), In re Opinion No. 259 of the Advisory Committee on Professional Ethics, 96 N.J.L.J. 754 (1973) ("Opinion 259"), and In re Opinion 506 of the Advisory Committee on Professional Ethics, 110 N.J.L.J. 408 (1982) ("Opinion 506");
*17 And LAURENCE A. HECKER having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that LAURENCE A. HECKER is suspended from the practice of law for a period of one year, effective April 8, 2011; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.